Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8 and 10-71 are presented for examination.
Applicants’ amendment and response filed August 12, 2022 have been received and entered.
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated February 15, 2021 at pages 2-4 as applied to claims 1, 3-8 and 10-40 is hereby WITHDRAWN because the applicants amended claims 1 and 30 to recite the preferred one or more symptoms treated in a subject having Viral Hemorrhagic Fever.
Claims 53-71 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Claim Objections
Claims 34, 35, 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8 and 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,945,992 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches a method for treating one or more symptoms in a subject having Viral Hemorrhagic Fever comprising administering a therapeutically effective amount of a COX-2 selective Non-Steroidal Anti-Inflammatory (NSAID) or a pharmaceutically acceptable salt thereof wherein the one or more symptoms is selected from fever, pyrexia, pain, inflammation, myalgia, arthralgia, nausea, vomiting, rash, prostration, headache, photophobia, pharyngitis, cough, diarrhea, constipation, abdominal pain, hyperesthesia, dizziness, confusion, tremor, facial flushing, skin erythema, generalized body ache, and combination thereof, and the patented application teaches a method for treating pain, fever or inflammation in a subject comprising orally administering a COX-2 selective NSAID, rofecoxib.
Clearly, one skilled in would have administered rofecoxib to teat pain and/or inflammation (symptoms) in s subject with Vial Hemorrhagic Fever since rofecoxib to well-known to treat pain in general; therefore, the administration of a COX-2 selective NSAID to pain and inflammation is obvious.  (For example, ibuprofen (NSAID) is well-known to treat pain, fever and inflammation.  The same ibuprofen can be administered to a subject with a common cold, caused by various viruses, to treat pain, fever and inflammation, one or more symptoms associated with virus infection.)
Claims 1, 3-8 and 10-29 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-44 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., “AR-12 suppresses dengue virus replication by down-regulation of PI3K/AKT and GRP78”, Antiviral Research, Vol. 142, pages 158-168 (2017), of record, for reason of record as set forth in the previous Office action dated February 15, 2022 at pages 4-5 as applied to claims 41-44 is hereby MAINTAINED.
Applicants’ remarks regarding the Chen et al. reference does not teach the AR-12, a celecoxib derivative, as having inhibiting activity on cyclooxygenase are not persuasive since the same active agent is being administered to same patient infected with an RNA virus, Flaviviridae family virus, namely a Dengue virus in the reference, a product of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990)). In the instant application, the aforesaid AR-12, a celecoxib derivative, would inherently inhibit cyclooxygenase since the active agent is a celecoxib derivative (a COX-2 NSAID) is anticipated by Chen et al. since the active agent (derivatives) possesses the same identical chemical structure.
Clearly, the cited reference anticipates the applicants’ instant invention; therefore, applicants’ instant invention is unpatentable.
The rejection made under 35 USC 102(a)(1) is adhered to.
Claims 41-44 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30-33, 36-40 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen et al., “AR-12 suppresses dengue virus replication by down-regulation of PI3K/AKT and GRP78”, Antiviral Research, Vol. 142, pages 158-168 (2017) in view of Talley et al. (5,466,823), of record, for reason of record as set forth in the previous Office action dated February 15, 2022 at pages 5-7 as applied to claims 1-11 and 30-33 is hereby MAINTAINED.
Applicants’ remarks regarding the prior art does not teach the AR-12, a celecoxib derivative, with inhibiting activity on cyclooxygenase are not persuasive as for reasons set forth above supra that a celecoxib derivative would possess the same activity as celecoxib.  Again, the suppression of Dengue virus replication is taught 
Clearly, the reference does not teach the one or more symptoms associated with Viral Hemorrhagic Fever; however, the secondary reference Talley et al. teach celecoxib is well-known to treat pain, fever and inflammation  (see column 3, lines 1-26).
The rejection made under 35 USC 103 is adhered to.
Claims 30-33, 36-40 and 47-52 are not allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629